Citation Nr: 1502071	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-30 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his low back and right shoulder disabilities arose from two incidents in service, namely falling off a truck at Fort Dix in 1964, and falling from a roof in June 1967 in Huntsville, Alabama.  Service treatment records reflect treatment at Fort Benning from late March until early April 1967 for a fractured arm after falling off of a roof.  Moreover, a November 2008 internal medicine consultation, which was conducted prior to the filing of the instant claim, discussed chronic low back pain with a history of lumbosacral spine surgery, and right shoulder pain that had been present since a fall in 1967.  Given the above, a VA examination is necessary for the claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Remand is also necessary so that outstanding records can be obtained.  While the Veteran submitted a VA Form 21-4142 in June 2009, records were not requested from all of the physicians listed therein, specifically Dr. C. and possibly Dr. C. W.  These records should be obtained on remand.  Finally, the Veteran has stated that he was treated for his injuries in service at military hospitals.  Inasmuch as service hospitalization records are not always maintained with service treatment records, efforts should be made to obtain any outstanding service hospitalization reports.


Accordingly, the case is REMANDED for the following action:

1.  With any assistance from the Veteran, obtain records from Dr. C. and Dr. C.W. (see the June 2009 VA Form 21-4142).

2.  Search for separately stored hospital inpatient records from:
(a) Fort Dix dated in 1964; and
(b) Fort Benning dated from March 30, 1967 to April 4, 1967.  

3.  Then schedule a VA examination to determine the nature and etiology of the Veteran's low back and right shoulder disabilities.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

For any current low back and right shoulder disabilities identified, the examiner is requested to opine whether it is at least as likely as not (50 percent probability or more) that such disability is the result of disease or injury incurred during active service - to specifically include the Veteran's credible reports of a fall from a truck in 1964 and a fall from a roof in 1967; and the Veteran's account of continuing symptoms of low back and right shoulder pain since then.  In rendering an opinion, the examiner should note that the Veteran's separation examination and medical history were issued on March 10, 1967, prior to the Veteran's fall from the roof.  The examiner should also consider the Veteran's in-service hospitalization report.

Complete rationales should accompany any opinions provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

4.  Then, the case should be readjudicated on the basis of additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



